Title: To Thomas Jefferson from Henry Dearborn, 21 May 1803
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir
                     
             [21 May 1803]
          
          I enclose Govr. Claiborns letter on the subject of a Brigadier Genl. may it not be prudent to consult Govr. Claiborn on the effect which the appointment of his brother as Majr. Genl. would probably have in the Territory, previous to making any appointment of Genl. officers.
          
            H. Dearborn
          
        